Citation Nr: 0217153	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  97-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for bilateral 
varicose veins, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  

This appeal arises from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied an increased rating for 
bilateral varicose veins.  

The Board of Veterans' Appeals (Board) remanded the 
veteran's claim in May 1999.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") in 
Stegall v. West, 11  Vet. App. 268 (1998) held that a remand 
by the Board confers on the veteran as a matter of law, the 
right to compliance with the remand orders.  It imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  The Board has reviewed the claims folder and 
determined the RO complied with the actions ordered in the 
remand to the extent possible.  The RO sent the veteran a 
letter in October 1999 asking him to indicate if he desired 
a personal hearing at the RO.  The veteran did not respond.  
The RO arranged for the veteran to be examined by VA in 
April 2000.  A supplemental statement of the case was issued 
to the veteran in July 2002 which included the criteria in 
the new Diagnostic Code for rating varicose veins and 
consideration of whether or not an extraschedular rating 
should be assigned.  The veteran was also offered an 
opportunity to present new evidence.  The Board has 
concluded the RO complied with the remand.  The veteran's 
claim has now been returned to the Board for further 
appellate consideration.  


FINDING OF FACT

The veteran has varicosities of both lower extremities with 
stasis pigmentation, without persistent edema, eczema or 
intermittent ulceration.  The veteran's has varicose veins 
above and below the knees of both lower extremities with 
involvement of the saphenous vein, without edema, ulceration 
or involvement of the deep circulation.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral varicose veins have not been met.   38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.104, 
Diagnostic Code 7120 (1997); 38 C.F.R. §§ 4.1, 4.3, 4.10, 
4.104, Diagnostic Code 7120 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Background

Service connection was granted for bilateral varicose veins 
in a September 1960 rating decision.  A 10 percent rating 
was assigned.  

In May 1995 the veteran requested an increased rating for 
varicose veins.  After September 1987 private medical 
records revealed the veteran had an excision of a three 
centimeter nodule of the leg with thrombosed veins, the RO 
granted an increased rating to 30 percent in a July 1995 
rating decision.  The veteran requested an increased rating 
in July 1996 and the RO denied the claim in an October 1996 
rating decision.  The RO again denied the claim for an 
increased rating in a June 1997 rating decision.  The 
veteran appealed that determination.  

The Board has limited its recital of the medical evidence in 
this case to the records of treatment and examinations 
conducted during the last decade; however, the Board has 
reviewed all of the records in the claims folder.  

A VA examination was conducted in June 1995.  The veteran 
reported chronic pain which shot down the legs.  It had been 
exacerbated over the last twenty years.  He had left his job 
because of chronic pain and the risk of developing 
superficial phlebitis in his lower extremities.  He had been 
a roofer since leaving this employment.  He had a tumorous 
growth removed from his right leg in 1987.  He had not other 
episodes of phlebitis or thromboembolic phenomenon.  He had 
no surgical intervention for his varicose veins.  
Examination revealed normal pulsation.  He had superficial 
tortuous veins of the right and left calves to the knee.  
His skin temperature was normal to the touch.  There was no 
paresthesias.  The examiner's impression was superficial 
varicose veins without evidence of phlebitis or chronic 
stasis ulceration with mild to moderate calf pain secondary 
to varicosities.  

Following the examination the veteran went to VA in October 
1995 and requested a statement that he should not be working 
on roofs due to his varicose veins.  The examiner stated 
there was no medical reason for him not to work on roofing, 
but due to his advancing age it would be best to consider 
less physical work.  

In August 1996 the RO requested the veteran's treatment 
records from the VA Medical Center in Leavenworth.  Those 
records for the period from January 1995 to August 1996 did 
not include any records of treatment for varicose veins.  

In response to the veteran's request for an increased rating 
in July 1996 the RO arranged for the veteran to be examined 
by VA again in August 1996.  The veteran stated he had pain 
in his thighs and calves bilaterally.  He had also had 
numbness in his feet which he attributed to poor circulation 
from his varicose veins.  Examination of the legs revealed 
prominent varicose veins, bilaterally, in his calves and 
thighs.  He had varicose veins superior to his knee of 16 
centimeters, bilaterally, with a maximum width of one plus 
centimeter.  They were non-tender in his thighs and 
minimally tender in his calves, bilaterally.  His skin 
temperature was warm and normal.  Although the veteran 
complained of numb soles bilaterally, the neurological 
examination was normal.  In his diagnosis the examiner 
commented that it was not typical for varicose veins to 
cause numb feet.  The veteran's deep circulation was intact 
and good.  He had good pulses in his feet and no evidence of 
peripheral vascular disease and very good blood flow to his 
feet with intact circulation there.  The VA examiner stated 
that the veteran's varicose veins should not limit his 
ability to work around heavy equipment.  

The veteran stated in November 1996 that his veins were 
worse and were now above his knees, clear up to the groin 
area.  He had been told he had deep circulatory problems and 
numbness in both feet.  The veteran submitted his 
authorization for release of his records in November 1996 
and indicated he had received treatment at the VA Medical 
Centers in Kansas City and Leavenworth.  

In January 1996 the RO requested the veteran's records from 
the VA Medical Center in Leavenworth.  Those records were 
received in January 1997, but did not include any records of 
treatment for varicose veins.  

In June 1997 the veteran indicated his disagreement with the 
RO's June 1997 rating action.  He had to wear support 
stockings up to the top of his thighs on both legs.  He had 
swelling and cramps in the thigh area and ankles.  In the 
past he had ulcerations.  He asserted the RO had not 
considered his 1997 VA records.  

The RO issued the veteran a statement of the case in August 
1997.  It listed the evidence considered by the RO and the 
old diagnostic code for rating varicose veins.  After 
receiving the veteran's records of treatment from the VA for 
the period from March to August 1997, the RO issued the 
veteran a supplemental statement of the case in September 
1997.  It informed the veteran of the evidence received by 
the RO since the statement of the case was issued.  

In September 1997 the RO received the veteran's records from 
the VA Medical Center in Kansas City.  The only record from 
Kansas City was a duplicate of the June 1995 VA examination 
of the veteran.  

The veteran submitted his substantive appeal in October 
1997.  He asserted that his varicose veins had spread to his 
hands and arms and were causing problems with his knees.  He 
said he was told the numbness in his feet was due to nerve 
damage.  In support of his claim he submitted an October 
1997 VA treatment record.  It included diagnosis of 
peripheral polyneuropathy with lower extremity edema 
questioned as severe lower extremity varicosities with 
possible recurrent superficial thrombophlebitis.  He 
submitted a second VA Form 1-9 in November 1997.  He 
asserted he had submitted medical evidence of varicosities 
of both thighs with muscle atrophy with affected gait, 
neurological damage (peripheral neuropathy) with swelling 
and cramps of the thighs.  He contended he was not able to 
do roofing work because he could not climb ladders or steep 
inclines.  

In May 1999 the Board remanded the veteran's claim for an 
increased rating to the RO (as noted above).  The RO wrote 
the veteran a letter in October 1999.  They asked if he 
desired a personal hearing and offered him an opportunity to 
present new evidence.  

In March 2000 the veteran submitted his records of treatment 
from his private physician.  The physician, a neurologist, 
had concluded the veteran had minor peripheral neuropathy 
that was probably secondary to a Vitamin B-12 deficiency, 
stable chronic varicosities of the lower extremities and 
degenerative joint disease.  The neurologist agreed the 
veteran should not continue roofing work but stated his 
bilateral extremity problems were not clearly restrictive, 
although the combination of varicosities, minor peripheral 
polyneuropathy and degenerative joint disease, along with 
his age, significantly increased his risk of falling.  

The RO arranged for the veteran to be examined again in 
April 2000.  The veteran stated his ability to work for a 
living had been decreased significantly due to his 
varicosities.  The veteran reported a constant ache in the 
whole leg.  His feet ached and he had numbness and tingling 
in his lower extremities, bilaterally.  He wore support hose 
on both legs.  The veteran currently worked as a roofer.  He 
owned a small roofing company.  The pain did not limit him.  
He was unable to do the work himself and had to hire it out.  
Examination of the lower legs revealed very large bilateral 
varicose veins that extended from the upper thighs totally 
to the feet.  They averaged from one to one and a half 
centimeters in diameter, were palpable and tender to 
palpation.  There was stasis pigmentation, bilaterally, 
consistent with chronic venous insufficiency.  There was no 
edema present at that time.  There was no eczema or 
ulceration present.  The long saphenous vein was involved.  
There was no deep venous involvement.  

The diagnoses were varicose veins of the lower extremities, 
bilaterally, and polyneuropathy secondary to vitamin B-12 
deficiency.  The examiner stated it was unlikely the 
veteran's neuropathy was due to his support hose, as it had 
been documented he had a B-12 deficiency, as the underlying 
etiology of his neuropathy.  The use of support hose was not 
a known cause of polyneuropathy of the lower extremities.  

In October 2000 the veteran submitted VA records from April 
and May 2000.  Examination of the extremities in April 2000 
noted no ulcerations of the lower extremities.  In May 2000 
the veteran's VA cardiologist noted the veteran reported 
limited functional ability because of his leg and thigh 
pain.  The cardiologist quoted the neurologist in March 200 
who noted the bilateral lower extremity problems were not 
clearly restrictive singly, but the combination of 
varicosities, minor peripheral polyneuropathy, degenerative 
joint disease, along with his age increased his risk of 
falling.  

The RO received the veteran records for the period from 
October 1997 to January 2002 in February 2002.  A July 1998 
Venus Duplex Study failed to demonstrate any deep venous 
thrombosis of the lower extremities.  Although January and 
February 2002 records included notations of possible deep 
venous thrombosis further tests revealed no such findings.  
A February 2002 report of a Doppler study was normal and 
failed to demonstrate any evidence of deep venous 
thrombosis.  Pulse wave studies revealed normal pulse 
volumes in both legs.  Physical findings in the record noted 
only findings of no ulceration, edema, and normal color.  In 
February 2001 the veteran admitted he had not been coming to 
VA every month for his B-12 shots.  

The RO sent the veteran a letter in April 2002 which 
included the provisions of the VCAA.  It explained VA's duty 
to assist the veteran with his claim.  A supplemental 
statement of the case was issued in July 2002 which listed 
the additional evidence obtained and explained what evidence 
was needed for the veteran's claim to be granted.  The RO 
also considered whether or not an extraschedular evaluation 
should be assigned.  



II.  The Duty to Assist

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) became effective.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the statement and supplemental 
statements of the case and letters issued by the RO.  There 
is no indication of any additional relevant evidence that 
has not been obtained.  The veteran has not identified any 
records which are not in the claims folder.  The veteran has 
indicated he was treated for his varicose veins at the VA 
Medical Center in Leavenworth Kansas.  The veteran's records 
of treatment from that facility are currently in the claims 
folder.  Also of record are the many examinations and 
private medical records.  He has been afforded VA 
examinations to determine the current severity of his 
varicose veins.  No further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A § 5103A.  

The Board has remanded this case in order to assist the 
veteran with his case before the VA.  The RO has gone to 
great lengths to develop the veteran's medical records and 
has contacted various sources in efforts to assist the 
veteran in the development of his case.  The veteran and his 
representative have been notified of the applicable laws and 
regulations.  Discussions in the rating decision, statement 
of the case, and supplemental statement of the case have 
informed the veteran and his representative of the 
information and evidence necessary to establish entitlement 
to the benefit sought.  The notice requirements of the VCAA 
are met.  The Board in the May 1999 remand explained to the 
veteran that he could submit additional evidence.  On 
several occasions, the veteran's representative submitted 
additional copies of records from the VA Medical Center in 
Leavenworth, Kansas.  The August 1997 statement of the case 
and the July 2002 supplemental statement of the case listed 
the evidence that was considered by the RO.  The RO sent the 
veteran a letter in April 2002 informing him of the 
provisions of the VCAA.  The RO scheduled the veteran for 
hearings in response to his request for a hearing on his 
substantive appeal.  The veteran canceled that hearing.  In 
the remand the Board again ordered the RO to ask the veteran 
if he desired a hearing.  The veteran did not respond.  The 
RO generally kept the veteran apprised of what he must show 
to prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

III.  Analysis

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 
62 Fed. Reg. 65207 (1997).  Where a law or regulation 
changes after a claim is filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). However, in a precedent opinion of the VA 
Office of the General Counsel, it was held that, when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
Board must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  In addition, the Board must apply the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. 
VAOPGCPREC 3-2000 (April 10, 2000).

Under the "old" version of Diagnostic Code 7120, a 10 
percent rating was warranted for moderate disability, 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion, unilateral or 
bilateral. Moderately severe disability, involving 
superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation warranted a 20 percent rating when unilateral 
and 30 percent when bilateral.  Severe disability, involving 
superficial veins above and below the knee, with involvement 
of the long saphenous, ranging over 2 centimeters in 
diameter, marked distortion and sacculation, with edema and 
episodes of ulceration, no involvement of deep circulation, 
warranted a 40 percent rating when unilateral and a 50 
percent rating when bilateral.  Pronounced disability, with 
the findings for the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation, warranted a 50 percent rating when unilateral 
and a 60 percent rating when bilateral.  

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.  

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity. If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  

The Board has compared the old and new criteria for rating 
varicose veins and finds that neither one is more favorable 
to the veteran.  The Board first compared the medical 
evidence with the criteria effective prior to January 12, 
1998.  A higher evaluation than 30 percent for bilateral 
involvement requires involvement above and below the knee.  
The VA examination in April 2000 and his private medical 
records and VA treatment records have all noted the veteran 
has varicosities extending from his thighs to his ankles.  
The April 2000 VA examination revealed the long saphenous 
vein was involved.  Involvement of the saphenous vein above 
and below the knee, however, is not sufficient unless it is 
accompanied "with" edema and episodes of ulceration.  There 
is no record of any edema of the lower extremities and the 
only record of any ulceration is the September 1987 report 
of ulceration after the surgical removal of a cyst 
surrounded by thrombosed veins.  In the absence of edema and 
episodes of ulceration a higher rating to 50 percent under 
the old diagnostic code is not warranted under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997).  

The criteria adopted on January 12, 1998 requires persistent 
edema and stasis pigmentation or eczema with or without 
intermittent ulceration for a 40 percent rating for varicose 
veins.  38 C.F.R. § 4.404, Diagnostic Code 7120 (2002).  
Although examination revealed stasis pigmentation, there is 
no evidence of persistent edema or evidence of eczema or 
intermittent ulceration.  Objective studies have been 
normal, with no evidence of deep venous thrombosis.  Pulse 
wave studies revealed normal pulse volumes in both legs.  
Physical findings in the record noted findings of no 
ulceration, edema, and normal color.  The examinations the 
VA has obtained of the disorder over many years, which the 
Board believes are entitled to great probative value, do not 
support the veteran's claim.  A higher rating to 40 percent 
under the new Diagnostic Code is not warranted.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The 
Board notes the veteran has indicated that he changed jobs 
because of his varicose veins.  However, a change in job 
would not render impracticable the application of the 
regular schedular rating standards.  His varicose veins have 
not necessitated any hospitalizations, let alone frequent 
periods of hospitalization, nor is his disability attended 
by other such factors as would render impracticable the 
application of the regular schedular rating standards. 

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation.  However, unlike Bowling, the veteran is 
not unemployable due to his service-connected disorder.  
There is no competent evidence that this condition causes 
marked interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  As the preponderance of the evidence is against 
the claim of the assignment of a higher rating than 30 
percent for bilateral varicose veins, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

ORDER

An increased rating for bilateral varicose veins is denied.  


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

